Fourth Court of Appeals
                                   San Antonio, Texas
                                        December 7, 2017

                                      No. 04-17-00329-CR

                                         Brian FAZIO,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 290th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016CR5284
                          Honorable Melisa Skinner, Judge Presiding


                                         ORDER
        Appellant’s brief was originally due October 5, 2017. After we sent a late brief notice,
appellant filed his first motion for extension of time, which we granted in part. Thereafter,
appellant’s brief was due November 13, 2017. Appellant then filed a second motion for
extension of time, asking that we extend time to file the brief to December 2, 2017, which is a
Saturday. We noted that in his motion appellant states this was a request for an additional fifteen
days; however, it was actually a request for an additional nineteen days. Moreover, because
December 2, 2017, was a Saturday, the brief was due Monday December 4, 2017, which was a
total of twenty-one days from the actual due date. After review, we granted appellant’s motion
and ordered him to file his brief in this court on or before December 4, 2017. Appellant has now
filed a third motion for extension of time, asking for an additional four days, but requesting the
date of December 9, 2017, a Saturday, which is actually five days from the current December 4,
2017 due date. After review, we interpret appellant’s motion as a request for an additional five
days in which to file the brief. We GRANT appellant’s motion and ORDER appellant to file his
brief in this court on or before December 11, 2017 – given that the fifth day, December 9, 2017,
is a Saturday. See Tex. R. App. P. 4.1(a).


                                                     _________________________________
                                                     Marialyn Barnard, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of December, 2017.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court